Citation Nr: 1447518	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD with a 30 percent initial rating effective February 26, 2007, the day the original disability claim was received.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDING OF FACT

For the entire rating period, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to PTSD symptoms of hypervigilance, anxiety, flashbacks, sleep disturbance, mild memory loss, and irritability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for PTSD following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations in June 2010 and September 2013.  The VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough history of the PTSD from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners also reviewed the claims file.  The VA examiners considered the Veteran's subjective complaints as related to current PTSD symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  In consideration of the foregoing, the Board finds that the VA examiners had adequate facts and data regarding the history and condition of the disability.  There is neither allegation nor indication of a material change in the PTSD since the last VA examination.  For these reasons, the Board finds that the June 2010 and September 2013 examination reports are adequate for deciding the initial rating appeal.

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

The Board is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence does not differentiate between the symptoms due to PTSD and symptoms due to non-service-connected Panic Disorder with Agoraphobia; therefore, evaluation of the Veteran's symptoms is based on the totality of the findings, without any attempt to distinguish symptoms due to PTSD from those due to Panic Disorder with Agoraphobia.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.


Analysis of Initial Rating for PTSD

For the entire initial rating period (i.e., from February 26, 2007), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  The Board notes that the Veteran does not contend worsening symptoms of PTSD; rather, the Veteran contends that the current rating is a minimization of the significant traumatic experience of the in-service assault.  It is not disputed that the Veteran  has experienced the significant trauma of an in-service assault, and such history is considered even for rating the current disability.  See 38 C.F.R. § 4.1, 4.2.  The probative value of such history will be weighed against, and reflect upon, the evidence during and more contemporaneous to the rating period on appeal.  The question before the Board is the severity of the occupational and social impairment due to PTSD symptomatology during the initial rating period from February 26, 2007 to the present.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the PTSD disability picture more nearly approximates the criteria for the initial rating in excess of 30 percent under DC 9411 for any period.  The frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment does not more closely approximate the schedular criteria for a 50 percent rating under DC 9411.

The June 2010 and September 2013 VA examination reports were consistent in noting the history or findings of PTSD symptoms of hypervigilance, anxiety, and history of flashbacks.  These symptoms more closely approximate the psychiatric symptoms of "depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often)," which are already contemplated by the schedular criteria for a 30 percent rating for PTSD.  The VA examiners also noted a history of sleep disturbance, which more closely approximates the psychiatric symptom of "chronic sleep impairment," and avoidance behavior, which are also already contemplated by the schedular criteria for a 30 percent rating for PTSD.  

The June 2010 VA examination report recorded the GAF of 65, which represents mild symptoms or some social and/or occupational difficulty but generally functioning well.  The severity of these symptoms and occupational and social impairment are contemplated by a 30 percent rating for PTSD.  

The September 2013 VA examination report noted PTSD symptoms of mild memory loss and irritability, which were not noted in the June 2010 VA examination report.  The psychiatric symptom of "mild memory loss (such as forgetting names, directions, recent events," is already contemplated by the schedular criteria for a 30 percent rating for PTSD.  The symptom of irritability more closely approximates the psychiatric symptom of "depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often)," which is already contemplated by the schedular criteria for a 30 percent rating for PTSD.  The September 2013 VA examiner stated that there was evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), which is the level of social and occupational impairment contemplated by the schedular criteria for a 30 percent rating for PTSD. 

The weight of the evidence demonstrates that PTSD is not manifested by the psychiatric symptomatology or social and occupational impairment either specified in the schedular criteria for a 50 percent disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that a higher rating than 30 percent is warranted.  Although the evidence shows a history of panic attacks more than once a week, the weight of the evidence demonstrates that there is not occupational and social impairment with reduced reliability and productivity.  The Board notes that in a February 2014 statement, the Veteran emphatically reports never having even an occasional decrease in work efficiency.  The Veteran reports that she did the jobs of two to three people, regularly went in to work an hour early, and received numerous awards and monetary awards from the employer.  

The Board notes that while the September 2013 VA examiner checked the boxes indicating that the Veteran had symptoms of "difficulty in establishing and maintaining effective work and social relationships," which is specifically contemplated by the 50 percent rating for PTSD, this finding is inconsistent with the overall evidence of record.  The Board attributes more weight to the September 2013 VA examination narrative, the June 2010 VA examination report, and the December 2003 examination which consistently report that the Veteran is able to establish and maintain work and social relationships.  The Veteran reported that relationships with all but one of the supervisors were very good, and relationships with co-workers were very good.  The Veteran also reported having good relationships with her family, including her mother, siblings, husband, and child.  The Veteran has been married to her spouse since 1985.  Although the evidence shows hypervigilance, anxiety, history of flashbacks, irritability, and a history of chronic sleep impairment during the rating period, it does not show that such symptoms are so severe that they result in disturbances of motivation and mood.  As discussed above, the Veteran reports consistently high levels of motivation at work.  In a February 2014 statement the Veteran relates that she was always upset; however, the weight of the evidence shows no disturbances of mood.  

A December 2003 clinical psychologist, who examined the Veteran as part of a Social Security disability benefits claim, assessed that the Veteran related with a positive affect and optimistic fashion, and was a stalwart and emotionally resilient woman.  The evidence does not demonstrate flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking at any time during the rating period.  

The Board notes that, while the September 2013 VA examiner checked the boxes indicating that the Veteran had "difficulty in adapting to stressful circumstances, including work or a worklike setting," which adopts the rating criteria language for a 70 percent rating for PTSD, and consequently noted the GAF as 48 to 50, which may reflect either serious symptoms or any serious impairment in social or occupational functioning, these general assessments by the September 2013 VA examiner are inconsistent with the overall evidence of record, including specific lay and medical evidence regarding the degree of occupational and social impairment, and specific symptoms.  As discussed above, the weight of the evidence of record shows PTSD symptoms of hypervigilance, anxiety, flashbacks, sleep disturbance, mild memory loss, and irritability.  These symptoms and degree of occupational and social impairment are contemplated by the schedular criteria for a 30 percent rating for PTSD, do not more nearly approximate the criteria for a 50 percent rating for PTSD, and are inconsistent with the degree of occupational and/or social impairment or severity of symptoms attributable to a GAF of 48-50.  As discussed above, the weight of the evidence of record does not demonstrate serious impairment in social or occupational functioning; the September 2013 VA examination narrative, the June 2010 VA examination report, and the December 2003 examination report all consistently reflect that the Veteran has established and maintained positive social relationships with family and co-workers.  

The weight of the evidence of record also demonstrates that the Veteran has had a high level of occupational functioning.  In a February 2014 statement, and during the September 2013 VA examination, the Veteran reports no occupational problems until 2008, when the Veteran was threatened by a supervisor she had a poor relationship with and was told by the supervisor she would have to work overtime.  The Board infers this incident is the basis for the above September 2013 VA examination finding that the Veteran had "difficulty in adapting to stressful circumstances, including work or a worklike setting"; however, the Veteran's stressful relationship with the supervisor was an isolated occurrence and is not reflective of the Veteran's overall disability picture.  As discussed above, the Veteran reports no decreases in work efficiency, high productivity at work, and high levels of achievement reflected by numerous awards.  The Veteran states that she was never not able to work because of health problems and she retired in November 2008 after twenty five years of government service, most recently at a VA Medical Center. 

The Board finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 30 percent under DC 9411 for any period.  The evidence does not reflect occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation for PTSD.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment, including specifically occupational and social impairment, that are not already encompassed by the schedular rating criteria.  The schedular rating criteria, 
DC 9411, specifically provide for disability ratings based on a combination of symptoms, complaints, and clinical findings to the extent they are socially and occupationally impairing.  For the entire rating period, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as hypervigilance, anxiety, flashbacks, sleep disturbance, mild memory loss, irritability, and panic attacks more than once a week.  

The PTSD symptoms and social and occupational impairment demonstrated by the evidence in this Veteran's case are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, see 38 C.F.R. § 4.125, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial rating in excess of 30 percent for PTSD for any period is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


